Citation Nr: 1145610	
Decision Date: 12/14/11    Archive Date: 12/21/11

DOCKET NO.  09-14 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for congenital left ureteropelvic junction obstruction with recurrent left pyelonephritis, post operative.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a heart condition, to include cardiomyopathy and atrial fibrillation.

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for bilateral leg numbness, to include as secondary to a low back disability.

7.  Entitlement to service connection for penile numbness, to include as secondary to a low back disability.

8.  Entitlement to service connection for numbness of the right hand and fingers.

9.  Entitlement to service connection for left carpal tunnel syndrome, to include as secondary to cervical spine strain with osseous encroachment of the left fourth neural foramina.

10.  Entitlement to an evaluation in excess of 10 percent disabling for right knee arthritis.

11.  Entitlement to an evaluation in excess of 20 percent disabling for cervical spine strain with osseous encroachment of the left fourth neural foramina.

12.  Entitlement compensation pursuant to 38 U.S.C.A. § 1151 for stasis dermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel



INTRODUCTION

The Veteran served on active duty from July 1983 to April 1998.  He had additional service in the Army National Guard including being called to active duty in August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In September 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

In statements at the hearing before the undersigned Veterans Law Judge in September 2011, the Veteran indicated that he could no longer work due to his disabilities, including his heart disorder.  As such, the Board recognizes these statements as a claim of entitlement to a total disability evaluation based upon individual unemployability (TDIU) due to service-connected disabilities.  As this matter is not currently developed or certified for appellate review, it is referred to the RO for appropriate action.

The issues of whether new and material evidence has been received to reopen a claim of entitlement to service connection for congenital left ureteropelvic junction obstruction with recurrent left pyelonephritis, post operative; entitlement to service connection for a low back disability; entitlement to service connection for a heart condition, to include cardiomyopathy and atrial fibrillation; entitlement to service connection for hypertension; entitlement to service connection for bilateral leg numbness, to include as secondary to a low back disability; entitlement to service connection for penile numbness, to include as secondary to a low back disability; entitlement to service connection for numbness of the right hand and fingers; entitlement to service connection for left carpal tunnel syndrome, to include as secondary to cervical spine strain with osseous encroachment of the left fourth neural foramina; entitlement to an evaluation in excess of 10 percent disabling for right knee arthritis; entitlement to an evaluation in excess of 20 percent disabling for cervical spine strain with osseous encroachment of the left fourth neural foramina; and entitlement compensation pursuant to 38 U.S.C.A. § 1151 for stasis dermatitis are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an October 1998 rating decision, the RO denied service connection for a low back disability.  The Veteran was notified of this decision in November 1998 and did not perfect an appeal. 

2.  Evidence received subsequent to the October 1998 RO rating decision is neither cumulative nor redundant of evidence of record at the time of the prior denial, relates to unestablished facts necessary to substantiate the claim of service connection for a low back disability, and raises a reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1.  The RO's October 1998 rating decision denying service connection for a low back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103 (2011).

2.  Because evidence received since the October 1998 RO rating decision is new and material, the claim of service connection for a low back disability is reopened.  38 U.S.C.A. §§ 5107, 5108, 7104 (West 2002); 38 C.F.R. § 3.102, 3.156 (2011). 




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Since the Board is reopening the claim of entitlement to service connection for a low back disability, the benefit sought on appeal has been granted.  Therefore, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

II.  Application to Reopen

The Veteran is seeking to reopen his previously denied claim of entitlement to service connection for a low back disability. 

Rating decisions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160, 20.201, 20.302. 

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a SOC) or prior to an appellate (Board) decision (if an appeal was timely filed), the new and material evidence will be considered as having been filed in connection with the pending claim that was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b); Young v. Shinseki, 22 Vet. App. 461, 466 (2009).  Further, except as otherwise provided, if at any time following issuance of a decision VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided a prior claim, VA will reconsider the claim.  See 38 C.F.R. 3.156(c). 

To reopen a claim that has been previously denied, new and material evidence must be submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The provisions of 38 C.F.R. § 3.156(a)  define "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The provisions of 38 U.S.C.A. § 5108  require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  In determining whether new and material evidence has been submitted, the Board should consider the factors of 38 C.F.R. § 3.159(c)(4)(iii) to be analogous to those in 38 C.F.R. § 3.156.  See Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

In October 1998 the RO denied entitlement to service connection for a low back disability on the basis that the Veteran was not diagnosed with a chronic low back disorder.  The Veteran filed a Notice of Disagreement with respect to the denial of service connection for a low back disability and was issued a Statement of the Case in March 1999.  However, the Veteran did not perfect an appeal of the issue of entitlement to service connection for a low back disability and, therefore, the October 1998 denial became final.

Subsequent to the October 1998 RO rating decision denying entitlement to service connection for a low back disability, the Veteran was afforded a VA Compensation and Pension (C&P) examination in December 2009.  After examination the Veteran was diagnosed with arthritis of the lumbar spine.  

The Board finds that the December 2009 report of medical examination is new as it was not of record at the time of the October 1998 RO rating decision.  In addition, the Board finds that the December 2009 report of medical examination is material because it indicated that the Veteran was diagnosed with arthritis of the lumbar spine and, as such, relates to an unestablished fact necessary to substantiate the claim of service connection for a low back disability and raises a reasonable possibility of substantiating the claim.  Therefore, as new and material evidence has been received since the October 1998 RO rating decision denying entitlement to service connection for a low back disability, the claim is reopened.


ORDER

As new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability, the appeal to this extent is allowed.


REMAND

The Veteran seeks to reopen a claim of entitlement to service connection for congenital left ureteropelvic junction obstruction with recurrent left pyelonephritis, post operative; seeks entitlement to service connection for a low back disability; heart condition, to include cardiomyopathy and atrial fibrillation; hypertension; bilateral leg numbness, to include as secondary to a low back disability; penile numbness, to include as secondary to a low back disability; numbness of the right hand and fingers; and left carpal tunnel syndrome, to include as secondary to cervical spine strain with osseous encroachment of the left fourth neural foramina; and seeks entitlement to an evaluation in excess of 10 percent disabling for right knee arthritis; and in excess of 20 percent disabling for cervical spine strain with osseous encroachment of the left fourth neural foramina.  The Veteran also seeks entitlement compensation pursuant to 38 U.S.C.A. § 1151 for stasis dermatitis.

At a hearing before the undersigned Veterans Law Judge in September 2011, the Veteran reported that he received treatment at the VA Medical Center (VAMC) in Erie, Pennsylvania as recently as June 2011.  Review of the claims file reveals that treatment records from the VAMC in Erie, Pennsylvania dated through June 2010 have been obtained and associated with the claims file.  In addition, review of the claims file reveals that the Veteran receives treatment at the VAMC in Cleveland, Ohio at the Wade Park Campus.  Review of the claims file does not reveal any treatment records dated subsequent to March 2010 from the VAMC in Cleveland, Ohio at the Wade Park Campus.

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans Claims (Court) held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, attempts must be made to obtain complete VA treatment records regarding the Veteran, including those from the VAMC in Erie, Pennsylvania and those from the VAMC in Cleveland, Ohio at the Wade Park Campus.

A review of the claims folder reveals that the Veteran was denied entitlement to Social Security Administration (SSA) disability insurance benefits.  However, the records regarding this denial of benefits have not been associated with the claims folder and the record contains no indication that any attempt was made to obtain the Veteran's complete SSA record.  Because SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2); see also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Therefore, the appeal is remanded to obtain the Veteran's complete SSA record.

The Board notes that the Veteran has not been afforded a VA examination regarding his claim of entitlement to service connection for a heart disorder, to include cardiomyopathy and atrial fibrillation.  The Veteran's VA treatment records reveal that the Veteran has been diagnosed with chronic diastolic heart failure, paroxysmal auricular flutter, irregular heart, congestive heart failure, dilated cardiomyopathy, and history of atrial fibrillation.  The Veteran contends that his heart disorder is due to being administered the Anthrax vaccine while on active duty.

The Veteran has not been afforded a VA examination regarding his claim of entitlement to service connection for hypertension.  The Veteran's VA treatment records reveals that the Veteran has been diagnosed with hypertension.

The Veteran has not been afforded a VA examination regarding his claims for service connection for bilateral leg numbness, to include as secondary to a low back disability, and penile numbness, to include as secondary to a low back disability.  The Veteran contends that these conditions are related to his low back disability.  

The Veteran has not been afforded a VA examination regarding his claims for service connection for numbness of the right hand and fingers and left carpal tunnel syndrome.  The Veteran argues that these conditions are related to his service-connected cervical spine disorder.  The Board notes that a service treatment record dated in October 1990 reveals that the Veteran complained of numbness in the hands.

Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In regard to the Veteran's claims of entitlement to service connection for a heart disorder and for hypertension, the Board notes that the Veteran is currently diagnosed with a heart disorder and with hypertension.  As the Veteran contends that his heart disorder and hypertension are due to administration of the Anthrax vaccine while on active duty, the Board finds it necessary to afford the Veteran a medical examination.

In regard to the Veteran's claims of entitlement to bilateral leg numbness and penile numbness, the Board notes that the Veteran has been diagnosed with arthritis of the lumbar spine and has been noted on examination regarding his lumbar spine to occasionally have leg pain.  As the Veteran's reported bilateral leg numbness and penile numbness may be neurological manifestations of a lumbar spine disability, the Board finds it necessary to afford the Veteran an examination.

In regard to the Veteran's claims of entitlement to service connection for numbness of the right hand and fingers and left carpal tunnel syndrome, the Board finds it necessary to afford the Veteran a medical examination as there is insufficient evidence to determine whether these are symptoms of the Veteran's service-connected cervical spine disorder or separate disabilities.

The Board notes that the Veteran was afforded a VA C&P spine examination in December 2009.  The examiner noted that the Veteran reported that he had a history of back pain and that he had some injuries and treatment with physical therapy in service.  He was noted to have aching, soreness, tenderness, stiffness across the lumbar spine.  He occasionally gets arm and leg pain.  The Veteran wore a back brace and used a cane.  He was noted to be totally disability on Social Security disability secondary to his heart.  X-rays of the spine revealed arthritis.  After examination the Veteran was diagnosed with arthritis of the lumbar spine.  The examiner rendered the opinion that "any relationship to his remote back strain in service in purely speculative."  The Board notes that this opinion is inadequate as the examiner did not provide any rationale for this determination.  See Jones v. Shinseki, 23 Vet. App. 382 (2010) (before relying on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the review of the evidence).

The Board notes that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board has no discretion and must remand the claim.

The most recent VA examinations evaluating the Veteran's cervical spine and right knee disabilities were performed in June 2010.  Since that time, the Veteran reported at a hearing before the undersigned Veterans Law Judge in September 2011 that his cervical spine and right knee disabilities had become more severe.  As such, the Board has no discretion and must remand these matters to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his cervical spine and right knee disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

In his claim for compensation under 38 U.S.C.A. § 1151 , the Veteran contends that a disability of stasis dermatitis claimed as red dots on the body with damage to the legs including hair loss was caused by VA treatment.  Specifically, the Veteran contends that he was treated by the VAMC in Cleveland, Ohio at the Wade Park Campus with Coumadin and that this medication and others led to his development of stasis dermatitis and leg damage due to an increase in his international normalized ratio (INR). 

In pertinent part, 38 U.S.C.A. § 1151 (West 2002) provides for compensation for qualifying additional disability in the same manner as if such additional disability were service-connected.  A qualifying additional disability is one in which the disability was not the result of the Veteran's willful misconduct; and, the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran; and, the proximate cause of the disability is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or was the result of an event not reasonably foreseeable.  Id.  

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a Veteran's additional disability or death, it must be shown that the hospital care or medical or surgical treatment caused the Veteran's additional disability or death; and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.  Determinations of whether there was informed consent involve consideration of whether the health care providers substantially complied with the requirements of 38 C.F.R. § 17.32 (2011).  Minor deviations from the requirements of 38 C.F.R. § 17.32  that are immaterial under the circumstances of a case will not defeat a finding of informed consent.  38 C.F.R. § 3.361(d)(1) (2011). 

Whether the proximate cause of a Veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  The event need not be completely unforeseeable or unimaginable but must be one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided.  In determining whether an event was reasonably foreseeable, VA will consider whether the risk of that event was the type of risk that a reasonable health care provider would have disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2) (2011).

The records reveal that the Veteran has been diagnosed with stasis dermatitis and that the Veteran has been treated with Coumadin and other medications by VA.  As such, the Board finds it necessary to obtain an opinion regarding whether the Veteran's stasis dermatitis represents an additional disability and regarding the proximate causation including whether the disability is the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or was the result of an event not reasonably foreseeable.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain all VA medical records pertaining to the Veteran, including those from the VAMC in Erie, Pennsylvania dated since June 2010 and the VAMC in Cleveland, Ohio that are dated since March 2010, and including any informed consent forms regarding the Veteran's treatment with Coumadin and other medications.  Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.

2.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file.  If the search for these records is negative, that should be noted and the Veteran must be informed in writing.

3.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any low back disability found to be present.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies should be performed and all findings should be reported in detail.  The examiner should comment on the Veteran's report regarding the onset and continuity of symptomatology and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any low back disability found to be present is related to or had its onset during service.  The rationale for all opinions expressed should be provided in a legible report.  

4.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any heart disorder and/or hypertension found to be present.  The claims folder should be made available to and reviewed by the examiner.  The examiner should indicate in his/her report whether or not the claims file was reviewed.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any heart disorder and/or hypertension found to be present is related to or had its onset during service, including any administration of the Anthrax vaccine.  The rationale for all opinions expressed should be provided in a legible report.

5.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any bilateral leg numbness and/or penile numbness found to be present.  The claims folder should be made available to and reviewed by the examiner.  The examiner should indicate in his/her report whether or not the claims file was reviewed.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any bilateral leg numbness and/or penile numbness found to be present is related to or had its onset during service.  If not, the examiner should opine as to whether it is at least as likely as not that any bilateral leg numbness and/or penile numbness found to be present is secondary to or aggravated by the Veteran's low back disability.  The rationale for all opinions expressed should be provided in a legible report.

6.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any numbness of the right hand and fingers and/or left carpal tunnel syndrome found to be present.  The claims folder should be made available to and reviewed by the examiner.  The examiner should indicate in his/her report whether or not the claims file was reviewed.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any numbness of the right hand and fingers and/or left carpal tunnel syndrome found to be present is related to or had its onset during service.  If not, the examiner should opine as to whether it is at least as likely as not that any numbness of the right hand and fingers and/or left carpal tunnel syndrome found to be present is secondary to or aggravated by the Veteran's cervical spine disability.  The rationale for all opinions expressed should be provided in a legible report.

7.  Thereafter, the Veteran should be afforded an appropriate examination to determine the extent and severity of his right knee and cervical spine disabilities.  The claims file must be made available to the examiner.  All necessary tests should be conducted.  The examiner must also indicate the impact the Veteran's right knee and cervical spine disabilities have on his ability to secure or follow a substantially gainful occupation.  The examiner must provide a complete rationale for any stated opinion, which must be set forth in a legible report. 

8.  The Veteran should be scheduled for an examination and opinion by an internal medicine specialist at a VA facility other than in the VAMC in Cleveland, Ohio.  The claims file must be made available for review in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished. 

The examiner should provide an opinion as to whether it is at least as likely as not that VA treatment at the VAMC in Cleveland, Ohio caused additional disability; and, if so, what the additional disability is and whether such additional disability was caused by VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in furnishing this medical treatment, or was the result of an event that was not reasonably foreseeable. 

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). 

The term "at least as likely as not" does not mean "within the realm of medical possibility." Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

9.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


